DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2021/0081639).
	In regard to claim 1, Sun et al. teach a fingerprint identification apparatus, comprising: a light path adjustment element, disposed on a transmission path of an image beam from a fingerprint of a user (element 732 fig. 7); an optical filter layer, disposed on a transmission path of the image beam from the light path adjustment element and having a plurality of openings (element 740), wherein an inclined image beam in the image beam is obliquely incident to the light path adjustment element, the light path adjustment element adjusts a light path of the inclined image beam to be transmitted to the openings along a normal direction (fig. 7, element 732 adjusts light beam into collimator); and an image sensor, disposed on a transmission path of the image beam from the optical filter layer and having a plurality of pixels, wherein positions of the pixels respectively correspond to positions of the openings (element 150 and paragraph 21, pixelated image sensor).
	In regard to claim 8, Sun et al. teach wherein the openings are arranged in a random periodic arrangement, an array arrangement (fig. 7, the collimator is in a linear array), a concentric arrangement, or a hexagonal closest packing arrangement.
	In regard to claim 10, Sun et al. teach wherein the fingerprint identification apparatus is integrated in an electronic device (fig. 9 and paragraph 34), the electronic device comprises a light source (element 120 and paragraph 21), the light source is configured to emit a light beam to the fingerprint of the user .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Metz et al. (US 5986746).
	In regard to claim 2, Sun et al. teach all the elements of claim 2 except wherein the light path adjustment element is an optical diffraction plate, wherein the optical diffraction plate is configured to enable the inclined image beam to be incident to the optical diffraction plate in a reverse tracking manner of first-order light of the optical diffraction plate.
	Metz et al. teach wherein the light path adjustment element is an optical diffraction plate (element 3), wherein the optical diffraction plate is configured to enable the inclined image beam to be incident to the optical diffraction plate in a reverse tracking manner of first-order light of the optical diffraction plate (column 10 lines 46 and 47).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Sun et al. with the diffraction plate of Metz et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Sun et al. with the diffraction plate of Metz et al. because the plate of Metz et al. would work equally as well as the prisms of Sun et al and would provide predictable results.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Metz et al. further considered with He et al. (2018/0005005).

He et al. teach wherein the image beam further comprises a normal image beam, wherein the normal image beam is normally incident to the light path adjustment element, and the optical diffraction plate reduces an intensity of the normal image beam (paragraph 199, He et al. teach blocking perpendicular light but passing light that is at a particular angle).
	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Sun et al. and Metz et al. with the perpendicular light reduction of He et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Sun et al. and Metz et al. with the perpendicular light reduction of He et al. because reducing perpendicular light would improve image contrast (paragraph 198 of He et al.).
In regard to claim 5, Sun et al. teach wherein an orthographic projection of each of the prisms overlaps with an orthographic projection of one of the openings (fig. 7).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Kim et al. (US 2019/0228203).
	In regard to claim 4, Sun et al. teach wherein the light path adjustment element comprises a plurality of prisms (element 732), wherein each of the prisms has a bottom surface, a side surface, and an inclined surface that are connected in pairs (element 732 has top bottom and side surface which are each connected to one another), wherein the inclined image beam is incident from the side surface of each of the prisms and is reflected by the inclined surface to sequentially penetrate the bottom surface (fig. 7, light incident on side surface and goes to bottom) but does not teach a transparent substrate, the prisms are disposed on a surface of the transparent substrate and the bottom surface is in contact with the surface of the transparent substrate, wherein the light penetrates the transparent substrate to emit out of the light path adjustment element.

	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Sun et al. with the substrate of Kim et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Sun et al. with the substrate of Kim et al. because the substrate of Kim et al. would provide support for the prisms and make the structure more sound.
Claims 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Metz et al. further considered with He et al. and Nam et al. (US 2021/0174053).
In regard to claim 6, Sun et al. and Metz et al. teach all the elements of claim 6 except wherein an orthographic projection of each of the prisms overlaps with orthographic projections of at least two of the openings.
Nam et al. teach wherein an orthographic projection of each of the prisms overlaps with orthographic projections of at least two of the openings (fig. 7, each triangle of the prism overlaps two apertures).
	The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Sun et al. and He et al. with the prism and aperture structure of Nam et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Sun et al. and He et al. with the prism and aperture structure of Nam et al. because it would work equally as well as the prism and aperture structure of Sun et al. and He et al. and would provide predictable results.
In regard to claim 7, Sun et al. and Metz et al. teach all the elements of claim 7 except wherein the image beam further comprises a normal image beam, wherein the normal image beam is normally 
Nam et al. teach wherein the image beam further comprises a normal image beam, wherein the normal image beam is normally incident to the light path adjustment element, the light path adjustment element adjusts a light path of the normal image beam to be emitted out of the light path adjustment element in an inclined direction different from the normal direction (fig. 7, the device of Nam et al. teach when the angle is less than a critical angle (which includes a normal angle) the light will be fully reflected by the inclined face 221. See paragraph 137).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Sun et al. and He et al. with the deflection angles of Nam et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Sun et al. and He et al. with the deflection angles of Nam et al. because it would prevent unwanted light from entering the photodetector and improve fingerprint detection.
In regard to claim 9, Sun et al. teach all the elements of claim 9 except wherein a type of the image sensor comprises a complementary metal oxide semiconductor image sensor or a charge-coupled device image sensor.
Nam et al. teach wherein a type of the image sensor comprises a complementary metal oxide semiconductor image sensor or a charge-coupled device image sensor (paragraph 132, CMOS image sensor).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Sun et al. with the CMOS sensor of Nam et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Sun et al. with the CMOS sensor of Nam et al. because the CMOS sensor of Nam et al. would work equally well in the apparatus of Sun et al. as it does in the apparatus of Nam et al. and would provide predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623